Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/2/20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolison (US 20120247524).
As to claim 1, Rolinson is directed to a thermoelectric material (Figure 1) comprising:
A thermoelectric element comprising a thermoelectric inorganic material of Chem Formula 1 (Te; BixTey; paragraph 0019 with specific examples to Bi2Te3
A conduction path in contact with a surface of the thermoelectric element (RuO2; nanoskin 0019), 
Wherein the conduction path comprises a conductive material having an electrical conductivity of greater than or equal to 1,000 Siemens per centimeter (paragraph 0008).
Regarding claim 2, the reference teaches the TE element being a nanoparticle structure (paragraphs 0006-0007).
Regarding claim 3, the reference teaches the thermoelectric element comprising two or more adjacent TE elements; and the conduction path is disposed between at least a portion of the two or more adjacent TE elements (the nanoscale object is shown in Figure 1; paragraph 0019; the conduction path/metal oxide of one designated article/element is disposed between any two selected adjacent TE coatings of any two selected adjacent articles.
Regarding claim 4, the reference teaches the conduction path being in contact with at least a portion of a surface of each of the two or more adjacent thermoelectric elements (all components in electrical contact and thus the claim limitation is met).
Regarding claim 5, the reference teaches the conduction path being extended to separate the two or more adjacent TE elements by a distance (as shown in Figure 3, any one selected conduction path/RuO2 separates any two selected adjacent TE elements but a distance by virtue of the size/shape/width/length of the conduction path).
Regarding claim 6, the reference teaches the conduction path being extended to surround each surface of the two of more adjacent TE elements (as shown in Figure 3, any one selection conduction path/RuO2 is extended to surround any two or more selected adjacent articles as the claim is not limited to direct physical contact or coating).
one of them (see MPEP § 2131.03), each selection of the prior art is within the claimed range and is therefore anticipatory.
Regarding claims 9-10, the reference teaches the conductive material being a metal oxide, RuO2 (paragraph 0019).  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art (see MPEP § 2131.03).
Regarding claim 17, the prior art teaches a thermoelectric device (Figure 3) comprising two electrodes (paragraph 0035) and the TE material of claim 1 between the two electrodes (article; see configuration in Figure 3).
Regarding claim 18, the reference teaches a functioning thermoelectric device which necessarily required p and n thermoelectric material in order to properly function.
Regarding 19, the reference teaches an electronic device comprising the thermoelectric material of claim 1 (Figure 3).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolison (US 20120247524) as applied to claim 1 above.

Regarding claim 8, the reference teaches the limitations of claim 1 and teaches the conduction path being RuO2 and the thermoelectric material being Bi2Te3, materials which are taught by the disclosure of the instant invention as desired materials (see instant disclosure and claims).  
Because the prior art teaches the same materials as disclosed by the instnat disclosure, the prior art materials will have the same physical properties as those instantly claimed, including the same relative electrical conductivity (such that conductive material is greater than thermoelectric inorganic material) (see MPEP 2112.02 (l)).
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726